IN THE SUPREME COURT OF THE STATE OF NEVADA


                      MICHAEL EDWARD HATCH, AN                             No. 83692
                      INDIVIDUAL; AND ALISHA SUZANNE
                      HATCH, AN INDIVIDUAL,
                           Appellants/Cross-Respondents,
                      vs.                                                     FILED
                      KARI ANNE JOHNSON,
                           Res ondent/Cross-A ellant.                         APR 2 5 2022
                                                                              ELIZAETH A. BROWN
                                                                            CLERK f VREME COURT
                                                                           BY      :
                                                                                DEPUIY CLERK




                              ORDER DISMISSING APPEAL AND CROSS-APPEAL

                                Pursuant to the stipulation of the parties, and cause appearing,
                     this appeal and cross-appeal are dismissed. The parties shall bear their
                     own costs and attorney fees. NRAP 42()).
                                It is so ORDERED.


                                                              CLERK OF THE SUPREME COURT
                                                              ELIZABETH A.. B OWN

                                                              BY:


                     cc:   Hon. Egan K. Walker, District Judge
                           Simons Hall Johnston PC/Reno
                           Robison, Sharp, Sullivan & Brust
                           Washoe District Court Clerk




 SUPREME COURT
      OF
    NEVADA


CLERK'S ORDER

 «41 i937 ciaVACI,